*767SENTENCIA
Por la Corte, a propuesta del
Juez Asociado Se. Wole.
Poe cuanto en un caso en que al acusado se le imputaba el delito de mutilación y fue convicto de acometimiento y agresión con circunstancias agravantes, la cuestión de'defensa propia fué sometida al jurado por instrucciones directas de la corte;
Por cuanto el veredicto de un jurado, bajo esas circuns-tancias, sólo debe ser alterado por una corte de apelaciones euando esta última (contrario a la realidad de este caso) quedare convencida de que el jurado no tenía derecho a ren-dir tal veredicto;
Por cuanto, cuando se certifica que se fia inferido una lesión permanente al orificio del oído y se demuestran' otras circunstancias, incumbe al jurado determinar si se ha inferido una “herida grave,” según lo define el estatuto;
Por cuanto el llamar al jurado para darle nuevas instrucciones, especialmente si el jurado se demora en su veredicto, cae dentro de la sana discreción de la corte;
Por cuanto el hecho de que la corte exprese sorpresa por-que el jurado no haya llegado a un veredicto no cae necesa-riamente fuera de los límites de una sana discreción;
Por cuanto las consideraciones generales respecto a la actitud que el jurado debe asumir no caen necesariamente fuera de dicha sana discreción de la corte;
Por cuanto las instrucciones adicionales no fueron ex-eepcionadas en presencia del jurado, dando así a la corte la oportunidad de corregirlas;
Por cuanto la corte no cometió abuso de discreción al decir que no creía que podía disolver el jurado;
Por cuanto la corte tiene facultad, antes de disolver el jurado, de permitir a éste que enmiende un veredicto defectuoso, especialmente cuando se pregunta independientemente a cada uno de los miembros del jurado si el veredicto rendido es el suyo;
*768Por cuanto no es error decir que nna persona puede ser sentenciada por la declaración de un solo testigo, especialmente cuando tal manifestación se Race en unión de otras instrucciones ;
Pob cuanto aunque el jurado recomendó clemencia, el apelante no nos lia convencido de que una sentencia de un año de cárcel sea excesiva;
Pob tanto: Se confirma la sentencia que dictó la Corte ' de Distrito de Ponce con fecha 8 de mayo de 1928, en el caso arriba expresado.